DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 
Claims 1-4, 6-18 and 20-22 are pending in the application. Amendments to the claims filed on 09/17/2021 have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 7-12, 14-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. App. Pub. No. 2014/0314822) in view of Serhan et al. (U.S. App. Pub. No. 2011/0097374).
Regarding claims 1, 7, 14-15 and 18, Carter et al. teaches a demineralized bone repair composition made from cortical bone (Title and Abstract), wherein the composition comprises fibers cut from cortical bones which are entangled in solution and formed into strips. (par. [0062]-[0067] and [0088]-[0094]). The fibers are 10-300 mm long, 0.05 to 4 mm wide, 0.05 to 4 mm thick. (par. [0055]-[0058]). Carter et al. teaches that the bone fibers are present in a dehydrated state that may be readily rehydrated in a fluid. (par. [0095]). Carter et al. teaches include bone morphogenic proteins such as BMP-1 through BMP-18 and IGF-1 within the bone repair product. (par. [0116]).
Carter et al. does not explicitly teach the level of shape, flexibility or compressibility upon rehydration, however, the reference suggests that the fibers may be combined with various implant shapes to produce more consistent and homogenous properties, including the ability to swell with rehydration, cohesiveness and compression resistance. (par. [0051]). It would therefore have been obvious to one of ordinary skill in the art to optimize the bone repair composition in order to rehydrate the bone fibers to be substantially identical in terms of mechanical properties to that of pre-hydrated fibers from a standpoint to obtain cohesive material properties for implanting with a bone.

Carter et al. does not teach that the amount of proteins such as BMP and IGF included with the bone fibers.
Serhan et al. teaches a method for correcting a spinal deformity comprising a screw which elutes growth inducing pharmaceutical compounds into the vertebral growth plate. (Abstract). Serhan et al. teaches that the growth compound include IFG-1 and 2, BMP-2 and BMP-7, among others. (par. [0033]). Serhan et al. provides dosages of the BMP materials to be 
It would have been obvious to one of ordinary skill in the art to optimize the amount of each of the growth factors and bone morphogenic proteins to include with the fibers disclosed in Carter et al., based on the teachings of Serhan et al.
One of ordinary skill in the art would have found it obvious to optimize the amount of pharmaceutical compounds which promote bone growth in order to have an effective rate of bone growth within the individuals based on their physiology, as disclosed in Serhan et al.

Regarding claims 2 and 17, Carter et al. teaches that the bone repair composition may be formed into the shape of a cavity, ball, wrap, strip, cylinder, cone, putty, gel or slurry. (Abstract).
Regarding claim 3, the bone fibers are selected from cortical bone. (Abstract).
Regarding claim 4, the bone fibers are cut from demineralized bone. (par. [0003]).
Regarding claim 5, the bone fibers may be dehydrated, hydrated or partially dehydrated. (par. [0052], [0091] and [0095]).
Regarding claim 8, the bone material may be allogenic or xenogenic. (par. [0041]).
Regarding claim 9, the method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  As such, angle for the process of cutting the bones would not be germane to the claimed product.
Regarding claim 10, the bones may be dried but may retain some moisture content. (par. [0091] and [0093]). While Carter et al. does not explicitly teach the residual moisture content of 
Regarding claim 11, the fiber product appears bendable to about 90o as shown in Fig. 1.
Regarding claim 12, the fiber product is osteoinductive. (par. [0002] and [0050]).
Regarding claim 16, Carter et al. does not specifically teach the compressive strength of the rehydrated bone fibers. However, Carter et al. teaches that compression resistance is a parameter of concern for forming a bone repair product which may be implanted for bone repair. (par. [0051]). It would therefore have been obvious to optimize the compressive strength of the bone repair product in Carter et al. in order to have be mechanically resistant enough to be used as an implantable material for bone repair.
Regarding claim 20, Carter et al. teaches a bone repair composition made from cortical bone (Abstract), wherein the composition comprises fibers cut from cortical bones which are entangled in solution and formed into strips. (par. [0062]-[0067] and [0088]-[0094]). The fibers are 10-300 mm long, 0.05 to 4 mm wide, 0.05 to 4 mm thick. (par. [0055]-[0058]). Carter et al. teaches that the bone fibers are present in a dehydrated state that may be readily rehydrated in a fluid. (par. [0095]).
Regarding claim 22, Carter et al. teaches that the demineralized bone is cortical bone. (par. [0005]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. App. Pub. No. 2014/0314822) in view of Serhan et al. (U.S. App. Pub. No. 2011/0097374), further in view of Shikinami (U.S. App. Pub. No. 2004/0258732).
Carter and Serhan et al. are relied upon as described in the rejection of claim 1, above.
Carter et al. does not teach a void to fiber ratio.
Shinikami teaches an implant material comprising a bioactive a degradable porous article. (Abstract). Shinikami teaches that the implant material has a porosity of 50-90% (par. [0022]) from the standpoint of improving physical strength but also penetration and stabilization of osteoblasts. (par. [0059]).
It would have been obvious to one of ordinary skill in the art to optimize the porosity of the bone repair composition to be within the range of 50-90% as disclosed in Shinikami.
One of ordinary skill in the art would have found it obvious to optimize the porosity of the product of Carter et al. as Shinikami teaches that the degree of porosity directly correlates to the physical strength and ability of osteoblasts to penetrate and stabilize around the implant material.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. App. Pub. No. 2014/0314822) in view of Serhan et al. (U.S. App. Pub. No. 2011/0097374), further in view of Boyce et al. (U.S. App. Pub. No. 2004/0024457).
Carter and Serhan et al. are relied upon as described in the rejection of claim 1, above.
Carter et al. does not teach a product having the particular dimensions as claimed.
Boyce et al. teaches an implant for orthopedic applications having tissue-healing activity made of fibers, wherein the implant has a thickness of 0.5 to 30 mm and a width of 0.05 to 150 mm. (Abstract and par. [0028]).
It would have been obvious to one of ordinary skill in the art to form a product having the dimensions disclosed in Boyce et al. using the fibers disclosed in Carter et al.
One of ordinary skill in the art would have found it obvious to optimize the dimensions of the product in order to form an implant material which has the appropriate dimensions for fostering bone growth based on size of the area wherein the material is to be implanted and with sufficient fiber material to promote osteogenesis.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 09/17/2021 regarding the 35 U.S.C. §103 rejections made of record in the office action mailed on 03/17/2021 have been carefully considered but are deemed unpersuasive.
Applicant argues that the combination of Carter and Serhan et al. would not have led to the introduction of growth factors into the demineralized bone repair material described in the primary reference because the product of Serhan et al. is specifically engineered to release growth factors into the surrounding tissue due to its structure, such as its cannulated interior and fenestration. (Applicant’s arguments filed 09/17/2021, pages 8-9). The Applicant therefore concludes that it would not have been possible to successfully include the active ingredients as suggested by the prior office action.
The Examiner disagrees with Applicant’s conclusion that one of ordinary skill in the art would not have found it possible to include the active ingredients claimed and described in the prior art references. Carter et al. explicitly teaches inclusion of additives within the biocompatible material material of his invention, including the BMP growth factors presently claimed and disclosed in Serhan et al. While the reference does not teach the actual amounts of these growth factors, Serhan et al. teaches desirable amounts of BMP as well as stating that the amounts thereof can be altered based on the weight of the individual (par. [0035] and [0043]). 
The Examiner further disagrees with Applicant’s arguments that the references are non-analogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s field of endeavor would be generally bone fiber-based products which would include materials for implanting and promoting bone growth. Serhan et al. is further reasonably pertinent to the problem of the present application by providing teachings on inclusion of growth factors for stimulating bone growth.
With respect to Applicant’s arguments of improved results, Applicant argues that the Sample C data showing bone products which have been processed with acid most properly represent Carter’s demineralized bone products. These samples are argued to be inferior to those of the present invention due to the damage or removal of BMPS. (Applicant’s arguments filed 09/17/2021, page 10). Applicant therefore concludes that the claimed amounts of BMP-2, BMP-4 and BMP-7 represent a surprising improvement over the prior art references. The Examiner disagrees. The fact that a bone product which lacks the critical bone growth factors is inferior to a bone product which includes the bone growth factors would not be surprising or unexpected to one of ordinary skill in the art. As explicitly taught in both Carter and Serhan et al., inclusion of a 
The claim rejections are therefore maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/30/2021